Dismissed and Opinion filed December 31, 2002












Dismissed and
Opinion filed December 31, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01133-CV
____________
 
AUTO ONE ACCEPTANCE CORPORATION
and NARVIE PHILLIPS, Appellants
 
V.
 
REPUBLIC NATIONAL BANK, N.A.
and MRD INVESTMENTS, INC., Appellees
 
 
 
On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 01-04543
 
 
 
M E M O R A
N D U M   O P I N I O N
            This is an appeal from a judgment
signed July 5, 2002.  On December 19, 2002, the parties filed a joint motion
to dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
            Accordingly, the appeal is ordered
dismissed.  
                                                                                    PER
CURIAM
Judgment rendered and Opinion
filed December 31, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish — Tex. R. App. P. 47.3(b).